     Case 2:20-cv-00271-WKW-SMD Document 6 Filed 09/11/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

BYRON SMITH,                               )
                                           )
             Plaintiff,                    )
                                           )
       v.                                  )     CASE NO. 2:20-CV-271-WKW
                                           )
MCR PUBLISHING, INC.,                      )
                                           )
             Defendant.                    )

                                      ORDER

      On April 23, 2020, this copyright infringement action was transferred to this

district pursuant to 28 U.S.C. § 1406(a). (Doc. # 2.) Counsel for Plaintiff, Mr.

Richard P. Liebowitz, is not a member of the Bar of this Court, and he has not moved

for admission pro hac vice.

      In all cases filed in this district, “parties may be represented of record only by

a member of this Court or by an attorney permitted to appear pursuant to subsection

(b), (c) or (d) of this rules.” M.D. Ala. LR 83.1(e). Pertinent here, subsection (b)

provides:

      (1) Any attorney who is not a member of the Bar of this Court but who
      is admitted to practice before the United States District Court for the
      district in which such person resides or regularly practices law, may,
      upon request, be admitted pro hac vice by an order of any district judge,
      magistrate judge, or bankruptcy judge of this Court.
                                        ...
     Case 2:20-cv-00271-WKW-SMD Document 6 Filed 09/11/20 Page 2 of 3




      (3) A certificate of good standing from the district in which the attorney
      is admitted must be attached to his/her request for admission pro hac
      vice.
      (4) Any such attorney who appears as counsel by filing any pleading,
      document or other papers in any case pending in this Court shall,
      contemporaneously with the filing of such papers, apply for admission
      pro hac vice as set out herein.

M.D. Ala. LR 83.1(b).

      Because Mr. Liebowitz has not complied with this district’s local rules by

seeking and receiving pro hac vice admission under Local Rule 83.1(b), he cannot

practice in this Court or represent Mr. Smith in this action. It also is doubtful

whether Mr. Liebowitz would be able to demonstrate that he is someone who is

qualified to practice in the Middle District of Alabama. He repeatedly has violated

the rules and orders issued by other courts. See Wilson v. D’apostrophe Design, Inc.,

No. 20CV0003LAKKHP, 2020 WL 4883849, at *3 (S.D.N.Y. Aug. 20, 2020)

(“Wilson’s attorney, Mr. Liebowitz, started filing copyright cases in this District in

2017. Since then, Mr. Liebowitz has become one of the most frequently sanctioned

lawyers in this District for violations of court orders as well as dishonesty under

oath.”) (citations omitted); Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368

(JMF), 2020 WL 3483661, at *20 (S.D.N.Y. June 26, 2020) (imposing monetary

sanctions against Mr. Liebowitz totaling $103,517.49 for repeatedly lying to the

court concerning his compliance with a court order, for falsely alleging that the




                                          2
      Case 2:20-cv-00271-WKW-SMD Document 6 Filed 09/11/20 Page 3 of 3




photograph was registered, and for not conducting a reasonable investigation into

the copyright registration issue prior to filing suit).

       Accordingly, it is ORDERED that Mr. Liebowitz shall show cause on or

before September 18, 2020, why he should be permitted to represent Mr. Smith in

this action.

       DONE this 11th day of September, 2020.

                                                      /s/ W. Keith Watkins
                                                UNITED STATES DISTRICT JUDGE




                                            3
